Citation Nr: 1740852	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-32 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder, to include anxiety disorder and bereavement. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran's original claim was for anxiety.  Claims for service connection for psychiatric disorders may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran asserted a claim of service connection for anxiety, the record indicates an additional assessment of bereavement.  Accordingly, the Board has recharacterized the issue on appeal.

The Board notes that the RO issued a statement of the case (SOC) for the issues on appeal in October 2013.  In his November 2013 VA Form 9 the Veteran indicated he was appealing an unrelated RO decision which had reduced the disability rating for prostate cancer; however, he also checked box 9A indicating his intent to appeal all claims listed on all SOCs and SSOCs sent to him.  In a subsequent November 2013 statement, the Veteran's representative clarified that the Veteran was appealing the issues listed in the October 2013 statement of the case.  The Board therefore finds that the Veteran properly perfected his appeal of the issues.  See Evans v. Shinseki, 25 Vet. App. 7 (2011), superseding Evans v. Shinseki, 24 Vet. App. 292 (2011).  

Additionally, the Veterans Benefits Management System (VBMS) electronic case file shows that the Veteran's service treatment records were received on June 16, 2014, after the last RO adjudication of the claim in October 2013.  However, both the November 2011 rating decision and the October 2013 SOC make clear that the Veteran's service treatment records were considered.  Accordingly, the VBMS receipt date of the service treatment records is deemed erroneous, and the Board may proceed with adjudication on the merits.

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that an acquired psychiatric disability, to include anxiety and bereavement, was initially manifested during, or is otherwise etiologically related to, the Veteran's active duty service.

2.  The Veteran does not have a currently diagnosed back disability. 

3.  The preponderance of the evidence is against a finding that tinnitus was initially manifested during, or is otherwise etiologically related to, the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in October 2010 and May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist the Veteran.  Service treatment records, identified post-service treatment records, and lay statements have been obtained and associated with the record.  

The Veteran was not provided with VA examinations to assess the current nature and etiology of his claimed disabilities.  However, VA need not conduct examinations with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  As to the claim for an acquired psychiatric disorder, there is no evidence establishing an in-service event or injury, or any indication that the existing diagnoses are otherwise related to service.  As to the claimed low back disability, there is no evidence that the Veteran has a diagnosed low back disability.  And finally, as to the claim for bilateral tinnitus, there is no evidence establishing an in-service event or injury, or any indication that the existing diagnosis is otherwise related to service.  Thus, remand for a VA examination is not necessary.

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

      Acquired Psychiatric Disorder

With respect to the first Shedden element, the Veteran has been diagnosed with an anxiety disorder.  See January 2012 VA treatment record.  The Veteran has also been diagnosed with bereavement.  See August 2013 VA treatment record.  

Turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of any acquired psychiatric disorder.  In a December 1968 pre-induction report of medical history, the Veteran indicated that he had never experienced depression, trouble sleeping, nightmares, loss of memory, or nervous trouble of any sort.  The Veteran's January 1971 separation medical examination shows that he was evaluated as psychiatrically normal, and the Veteran reported that he was in good health.  

Next, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's currently diagnosed psychiatric disorders are etiologically related to his active duty service.  

The Veteran's reports of the symptoms leading to his diagnoses weigh against a finding that they are related to his active duty service.  Prior to the diagnosis of anxiety disorder, the Veteran reported that he was feeling anxiety as a result of his health, the health of his wife, and his denial of VA benefits, but he did not report that his anxiety was related to his active duty service.  See January 2012 VA treatment record.  Similarly, the Veteran was diagnosed with bereavement due to the death of his spouse, and there is no indication the diagnosis was related to his active duty service.  See August 2013 and October 2013 VA treatment records.

The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

Upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of his acquired psychiatric disorders, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

      Low Back Disability

With respect to the crucial first Shedden element, the weight of the medical evidence fails to show that a low back disability currently exist or has existed at any time during the course of the appeal.  Because the Veteran does not have a current disability, the Board finds that service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

The Board acknowledges that in a June 2011 VA treatment record, the Veteran complained of a back injury and a back problem.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  Moreover, the Veteran has not identified, and the evidence of record does not reflect, any in-service incident that has resulted in any back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

      Bilateral Tinnitus

With respect to the first Shedden element, in May 2012, Dr. R. Sean Miller diagnosed bilateral tinnitus.  See May 2012 private treatment record.  

However, turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of tinnitus.  In a December 1968 pre-induction report of medical history, the Veteran indicated that he had never experienced hearing loss.  Likewise, the Veteran's January 1971 separation medical examination shows that the Veteran ears were evaluated as clinically normal, and an audiogram showed no hearing loss.  His service records are otherwise negative for complaints of or treatment for any hearing related issue.  Moreover, on his DD Form 214, the Veteran's MOS is listed as Communications Center Specialist, with a related civilian occupation listed as clerk typist, which would not indicate hazardous noise exposure during service.
Finally, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's currently diagnosed bilateral tinnitus is etiologically related to his active duty service.

The Board acknowledges that in May 2012 the Veteran complained of relatively mild, high frequency ringing in his ears, which he asserted started in Vietnam.  See May 2012 private treatment record.  However, contra to his report that tinnitus began in Vietnam, in an August 2011 VA treatment record, the Veteran complained of constant loud buzzing, lasting more than 10 years, but did not assert the condition began while in service.  Moreover, the evidence of record is silent for complaints, treatment, or diagnosis of any hearing related issue prior to his complaint of buzzing in August 2011, approximately 30 years after his active duty service ended. 

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of tinnitus, he was not diagnosed with tinnitus until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of tinnitus, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current bilateral tinnitus disability and the Veteran's active duty service.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

Upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of his bilateral tinnitus, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for bilateral tinnitus is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


